DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 51, 56, 60 and 62-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polidori WO 03/100503 A2.
As to claim 51, Polidori teaches a wearable electronic system (figure 1, Abstract, eyewear comprising a mobile telephone) comprising:
an eyewear unit configured to be worn on a user’s head, (figure 1, page 2, line 16 to page 3, line 23, eyewear comprising a front frame and two sidepieces connected to the front frame 1 and components to control a mobile telephone housed in the frame and sidepieces 2a, 2b), the eyewear unit comprising:
an input/output system, the input/output system comprising one or more movable antennas, (figure 1, page 4, lines 12-22, S-shaped elongated member 7 comprising a microphone 8 on the front or lower end and an antenna 9 in opposite end, the elongated member 7 pivoted in the intermediate point between its ends to the inside of sidepiece 2b),
wherein at least one of the one or more movable antennas is configured to automatically transition from a first, stowed configuration to a second, deployed configuration when the wearable electronic system detects that the at least one of the one or more movable antennas is in use or that the wearable electronic system is being worn on the user’s head (figure 1,  page 4, lines 12-30 and page 5, lines 21-32, the elongated member 7 is connected to other components of the telephone by means of wires and contacts where rotation from the stand by position, parallel to the sidepiece 2b,to the talk position, antenna in an upward position, results in an “active flip” function so that calls will be answered and ended when rotated back to the stand by position),
wherein at least one of the one or more movable antennas is located on an earstem of the eyewear unit (figure 1, page 4, lines 12-22, S-shaped elongated member 7 comprising a microphone 8 on the front or lower end and an antenna 9 in opposite end, the elongated member 7 pivoted in the intermediate point between its ends to the inside of sidepiece 2b), and 
wherein at least one of the one or more movable antennas is rotatable relative to a component to which the antenna is attached (figure 1, page 4, lines 12-22, S-shaped elongated member 7 comprising a microphone 8 on the front or lower end and an antenna 9 in opposite end, the elongated member 7 pivoted in the intermediate point between its ends to the inside of sidepiece 2b).

As to claim 56 with respect to claim 51, Polidori teaches the input/output system comprising at least one wireless system comprising at least one of the following components: a receiver configured to wirelessly communicate with at least one remote unit, a transmitter configured to wirelessly communicate with the at least one remote unit and a transceiver configured to wirelessly communicate with the at least one remote unit (figure 1, page 2, lines 16-20, components of a mobile telephone are housed or built in eyewear).

As to claim 60 with respect to claim 56, Polidori teaches the at least one remote unit comprises an audio component, wherein the audio component is an in-ear speaker or an outwardly facing speaker, and wherein the at least one remote unit is an external speaker (figure 1, page 3, lines 17-24, earphone 4 is extractable from the free end of sidepiece 2a to be accommodated within the ear of the user).

As to claim 62 with respect to claim 51, Polidori teaches wherein in the deployed configuration, at least one of the one or more movable antennas can be positioned such that a distance between a user and the antenna is between one-third to two-thirds length of the antenna (figure 1, page 4, lines 12-22, antenna 9 at the opposite end of elongated member 7 points upward and adjacent to the user’s head in a talk position).

As to claim 63 with respect to claim 51, Polidori teaches the at least one of the one or more movable antennas is configured to automatically transition from the first configuration to the second configuration when the wearable electronic system detects that the at least one of the one or more movable antennas is in use (figure 1,  page 4, lines 12-30 and page 5, lines 21-32, the elongated member 7 is connected to other components of the telephone by means of wires and contacts where rotation from the stand by position, parallel to the sidepiece 2b, to the talk position, antenna in an upward position, results in an “active flip” function so that calls will be answered and ended when rotated back to the stand by position),

As to claim 64 with respect to claim 51, Polidori teaches wherein the at least one of the one or more movable antennas is configured to automatically transition from the first configuration to the second configuration when the wearable electronic system detects that the wearable electronic system is being worn on the user’s head (figure 1, page 5, lines 21-32, the conversation will be started by rotation of elongated body 7 to the talk position, this keeping the eyewear on).

As to claim 65, Polidori teaches an eyewear unit configured to be worn on a user’s head (figure 1, page 2, line 16 to page 3, line 23, eyewear comprising a front frame and two sidepieces connected to the front frame 1 and components to control a mobile telephone housed in the frame and sidepieces 2a, 2b), the eyewear unit comprising:
an input/output system comprising at least one of the following components: a receiver configured to wirelessly communicate with at least one remote unit, a transmitter configured to wirelessly communicate with the at least one remote unit and a transceiver configured to wirelessly communicate with the at least one remote unit (figure 1, page 1, lines 10-20, components of a mobile telephone housed or built in to a front frame 1 and two sidepieces 2a,2b of eyewear 1),
wherein the at least one of the receiver, transmitter, and transceiver comprises one or more movable antennas, and wherein at least one of the one or more movable antennas is configured to automatically transition from a first, stowed configuration to a second, deployed configuration responsive to a triggering event (figure 1,  page 4, lines 12-30 and page 5, lines 21-32, the elongated member 7 is connected to other components of the telephone by means of wires and contacts where rotation from the stand by position, parallel to the sidepiece 2b, to the talk position, antenna in an upward position, results in an “active flip” function so that calls will be answered and ended when rotated back to the stand by position).

As to claim 66 with respect to claim 65, Polidori teaches the triggering event comprises at least one of detection that the at least one of the one or more movable antennas is in use or detection that the wearable electronic system is being worn on the user’s head (figure 1, page 5, lines 21-32, the conversation will be started by rotation of elongated body 7 to the talk position, this keeping the eyewear on).

As to claim 67 with respect to claim 65, Polidori teaches the at least one of the one or more movable antennas is located on an earstem of the eyewear unit, and wherein the at least one of the one or more movable antennas automatically transitions from the first configuration to the second configuration by rotating relative to a component to which the antenna is attached. (figure 1, page 4, lines 12-22, S-shaped elongated member 7 comprising a microphone 8 on the front or lower end and an antenna 9 in opposite end, the elongated member 7 pivoted in the intermediate point between its ends to the inside of sidepiece 2b between a stand by position and a talk position),



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-55, 57-59 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Polidori WO 03/100503 in view of Warren US 2006/0183427.
As to claim 52 with respect to claim 51, Polidori teaches the wearable electronic system further comprising the components of a mobile telephone, a “modular input/output system” housed or built-in the frame and two sidepieces of an eyewear unit 1, page 2, lines 16-20, but does not specifically teach the modular unit configured to removably couple to the eyewear unit.
	Warren teaches eyeglasses 10 comprising a single antenna, microphone, transmitter 22, speaker 24, receiver 28 and a power source all embedded into or mounted onto the frame 12 to wirelessly connect to a cell phone, figures 2 and 9, paragraph 0037. Warren discloses each component can be provided as a retrofit kit, each component having clips for mounting onto a conventional eyeglasses frame, paragraph 0037.
	Since Warren also teaches a communication module attached to an eyeglass frame, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to position the communication components housed in a sidepiece of Polidori as having clips for mounting onto the eyeglass frame for application as a retrofit kit.

As to claim 53 with respect to claim 52, Warren of Poldori modified teaches the modular unit is configured to communicate with a first remote unit using a first wireless protocol, and the modular unit is configured to communicate with a second remote unit using a second wireless protocol, different from the first wireless protocol (paragraphs 0032 and 0034, each of the receiver 28 or transmitter 22 is configured to communicate with a cell phone using BLUETOOTH or other software for wireless connection or another frequency or other signals from the cell phone).

As to claim 54 with respect to claim 52, Polidori modified teaches the at least one of the modular unit and the eyewear unit further comprises a visual component configured to display an image to the user (figure 1, page 4, line 31 to page 5, line 12, a main LCD display 10 in a central position of by the front frame 1).

As to claim 55 with respect to claim 52, Polidori modified teaches wherein the modular unit comprises an audio component configured to generate an audible signal perceptible by the user (figure 1, page 3, lines 17-24, earphone 4 is extractable from the free end of sidepiece 2a to be accommodated within the ear of the user).

As to claim 57 with respect to claim 56, Polidori teaches the at least one of the receiver, transmitter, and transceiver are configured to communicate with the at least another cell telephone, page 2, lines 10-20, but is silent to the one remote unit is within a personal area network distance from the eyewear unit using one or more short-range wireless protocols.
Warren teaches eyeglasses 10 in use with the user’s nearby cell phone 32 that has been adapted for sending and receiving signals wireless to and from the eyeglasses. Warren discloses the eyeglasses 10 connect with a cell phone 32 using Bluetooth or other short range protocol, figures 2 and 9, paragraphs 0026-0029 and 0032-0037.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the communication components of Polidori with a short range wireless protocol to the user can converse over the nearby cell phone privately, easily and in a hands free manner whenever the user has on the eyeglasses.

As to claim 58 with respect to claim 57, Warren of Polidori modified teaches wherein the one or more short- range wireless protocols comprise Bluetooth, Bluetooth Low Energy, ANT, ANT+, ZigBee, or Wi- Fi protocols (paragraphs 0032 and 0034, Bluetooth or other software/ protocol for short range communication).

As to claim 59 with respect to claim 58, Polidori of Polidori modified teaches the at least one of the receiver, transmitter, and transceiver comprise the one or more movable antennas (figure 1, page 4, lines 12-30, S-shaped elongated member 7 comprising a microphone 8 on one end and an antenna 9 on the opposite end).

As to claim 68, Polidori teaches a wearable electronic system (figure 1, Abstract, eyewear comprising a mobile telephone) comprising:
 an eyewear unit configured to be worn on a user’s head, the eyewear unit comprising an input/output system (figure 1, page 2, line 16 to page 3, line 23, eyewear comprising a front frame and two sidepieces connected to the front frame 1 and components to control a mobile telephone housed in the frame and sidepieces 2a, 2b), 
the eyewear unit further comprising one or more movable antennas, wherein at least one of the one or more movable antennas is configured to automatically transition from a first, stowed configuration to a second, deployed configuration when the wearable electronic system detects that the at least one of the one or more movable antennas is in use or that the wearable electronic system is being worn on the user’s head, wherein at least one of the one or more movable antennas is located on an earstem of the eyewear unit, and wherein at least one of the one or more movable antennas is rotatable relative to a component to which the antenna is attached (figure 1, page 4, lines 12-22, S-shaped elongated member 7 comprising a microphone 8 on the front or lower end and an antenna 9 in opposite end, the elongated member 7 pivoted in the intermediate point between its ends to the inside of sidepiece 2b between a stand by position and a talk position),
a modular unit comprising an input/output system configured to removably couple to the eyewear unit, and at least one wireless system comprising at least one of the following components a receiver configured to wirelessly communicate with at least one remote unit, a transmitter configured to wirelessly communicate with the at least one remote unit (figure 1, page 2, line 16 to page 4, line 22, components of a mobile telephone, transmitter, receiver, battery, displays 10, 11 and indicator LEDs, earphone and elongated member 7, housed or built into eyewear), and
a transceiver configured to wirelessly communicate with the at least one remote unit (figure 1, page 2, line 16 to page 4, line 22, components of a mobile telephone to communicate with another cell telephone).
Polidori is silent to a modular unit comprising an input/output system configured to removably couple to the eyewear unit, and a transceiver configured to wirelessly communicate with the at least one remote unit.
Warren teaches eyeglasses 10 comprising a single antenna, microphone, transmitter 22, speaker 24, receiver 28 and a power source all embedded into or mounted onto the frame 12 to wirelessly connect to a cell phone, figures 2 and 9, paragraph 0037. Warren discloses each component can be provided as a retrofit kit, each component having clips for mounting onto a conventional eyeglasses frame, paragraph 0037.
	Since Warren also teaches a communication module attached to an eyeglass frame, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to position the communication components housed in a sidepiece of Polidori as having clips for mounting onto the eyeglass frame for application as a retrofit kit.

As to 69 with respect to claim 68, Polidori teaches wherein in the deployed configuration, at least one of the one or more movable antennas can be positioned such that a distance between a user and the antenna is between one-third to two-thirds length of the antenna (figure 1, page 4, lines 12-22, antenna 9 at the opposite end of elongated member 7 points upward and adjacent to the user’s head in a talk position).

As to claim 70 with respect to claim 68, Warren of Polidori modified teaches wherein the at least one of the receiver, transmitter, and transceiver are configured to communicate with the at least one remote unit within a personal area network distance from the eyewear unit using one or more short-range wireless protocols (figures 2 and 9, paragraphs 0026-0029 and 0032-0037 eyeglasses 10 in use with the user’s nearby cell phone 32 that has been adapted for sending and receiving signals wireless to and from the eyeglasses. Warren discloses the eyeglasses 10 connect with a cell phone 32 using Bluetooth or other frequency/ short range protocol.

Claim 61is rejected under 35 U.S.C. 103 as being unpatentable over Polidori WO 03/100503 in view of Lee et al. US 2015/0378171.
As to claim 61 with respect to claim 51, Polidori teaches eyewear housing a cellular telephone, figure 1 but does not specifically disclosed the eyewear unit further comprises a haptic component configured to generate a tactile signal perceptible by the user, wherin the eyewear unit comprises a sensor and wherein the haptic component is configured to provide the user with a tactile representation of data received from the sensor. 
Lee teaches a glasses type terminal comprising a short range communication module 114, user input unit 123, camera, microphone 122, output unit 150 and sensing unit 140 to sense internal information of the mobile terminal, the surrounding environment and user information, figure 1, paragraphs 0042-0046. The output unit 150 is typically configured to output various types of information including tactile output from a haptic module 153, paragraph 0047.
Since Lee teaches the glasses type terminal is configured to utilize information obtained from the sensing unit, see paragraph 0046, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the eyewear of Polidori with the haptic module of Lee to provide tactile feedback regarding the internal information or surrounding environment of the mobile terminal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644